                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Mustafa Hassan Arif

    v.                               Case No. 19-cv-586-LM
                                     Opinion No. 2020 DNH 023
United States



                              O R D E R

    On October 11, 2016, Mustafa Hassan Arif pleaded guilty to

one count of wire fraud in violation of 18 U.S.C. § 1343, and on

May 26, 2017, this court sentenced him to serve 72 months in

prison.   See United States v. Mustafa Hassan Arif, 15-cr-057-LM

(D.N.H. May 26, 2017) (“Arif I”).    Arif appealed his conviction

and sentence, and on July 19, 2018, the First Circuit affirmed

both.   See id. at doc. nos. 156 and 157.      He now moves pursuant

to 28 U.S.C. § 2255 to vacate his sentence, alleging

prosecutorial misconduct and six claims of ineffective

assistance of counsel.    The government objects.



                          STANDARD OF REVIEW

    Under § 2255, a federal prisoner may ask the court to

vacate, set aside, or correct a sentence that “was imposed in

violation of the Constitution or laws of the United States.”       28

U.S.C. § 2255(a).     The burden of proof is on the petitioner.
Wilder v. United States, 806 F.3d 653, 658 (1st Cir. 2015).

Once a prisoner requests relief under § 2255 the district court

must grant an evidentiary hearing unless “the motion and the

files and records of the case conclusively show that the

prisoner is entitled to no relief.”       28 U.S.C. § 2255(b).   Thus,

an evidentiary hearing is not necessary when “a § 2255 motion

(1) is inadequate on its face, or (2) although facially adequate

is conclusively refuted as to the alleged facts by the files and

records of the case.”   Morgan v. Hogan, 494 F.2d 1220, 1222 (1st

Cir. 1974).



                            BACKGROUND

I. Factual Background

    Arif owned and operated over 1,500 commercial websites

while living in Lahore, Pakistan.      On most of those sites, he

sold drugs which he claimed treated or cured various diseases

and conditions.   His internet reach spanned across the globe far

beyond the borders of Pakistan.       The results were successful: he

generated $12 million, most of which came from customers in the

United States.

    His endeavors quickly caught the eye of the United States

Government for several reasons.       First, the websites selling

drugs had misleading mail-forwarding addresses.       For example, a

website marketed to Germans had a German address.       Other

                                  2
websites had mail forwarding addresses in England, Scotland,

Australia, and many other countries.   This strategy was illegal

because every website and drug originated in Pakistan.

    Second, information on the websites about the drugs

themselves contained gross misrepresentations.   For example,

Arif falsely claimed that some of the drugs had a “cure rate for

90% of subjects” or had a “92% effect on the disease without a

single side effect.”   In most cases, Arif never tested the drugs

nor backed up his claims with reputable evidence.   Arif’s

websites also included false testimonials from customers as to

the drugs’ effectiveness.

    Third, Arif generated $9 million in revenue from United

States customers.   He used a third-party credit card processor

and authorized retailer named CCNow to transfer his revenue.

CCNow used JP Morgan Chase to wire Arif’s proceeds from its bank

account in Minnesota to his various bank accounts in Pakistan

and the United Kingdom.



II. Procedural Background

    On April 8, 2015, a federal grand jury indicted Arif on one

count of wire fraud and aiding and abetting the same under 18

U.S.C. § 1343 and two counts of misbranding drugs in interstate

commerce under 21 U.S.C. §§ 331(a), 333(a)(2), and 352(a).      A

grand jury returned a superseding indictment on September 9,

                                3
2015, which increased the misbranding drug counts to a total of

four.

      On October 11, 2016, Arif entered a conditional plea of

guilty to one count of wire fraud under 18 U.S.C. § 1343.      He

subsequently appealed both his sentence and conviction, and the

First Circuit affirmed.

      Arif filed the current § 2255 petition on June 3, 2019,

alleging prosecutorial misconduct and six claims of ineffective

assistance of counsel.    The government responds that the court

can resolve the majority of Arif’s claims without an evidentiary

hearing.   It concedes, however, that certain claims require

further factual development and requests that the court schedule

an evidentiary hearing.   Arif counters that an evidentiary

hearing is not necessary but, to the extent the court disagrees,

he requests that the court appoint him counsel due to his

“strained financial condition” and waive his appearance at the

hearing.   Doc. no. 7 at 3.



                              DISCUSSION

      Arif asserts seven claims in his § 2255 petition:

  •   the government breached its promise that Arif would be
      prosecuted for only two misbranding of drug charges (and
      not wire fraud) in exchange for him providing information
      on CCNow (Claim 1);




                                  4
  •   ineffective assistance of counsel based on his attorneys’
      failure to obtain the government’s promise in writing or to
      bring it to the court’s attention (Claim 2);

  •   ineffective assistance of counsel based on his attorneys’
      failure to assert the defense of improper venue (Claim 3);

  •   ineffective assistance of trial and appellate counsel based
      on their failure to argue that the wire fraud statute did
      not apply to the allegations of false advertising of non-
      prescription drugs (Claim 4);

  •   ineffective assistance of counsel based on his attorneys’
      failure to assert a defense under the Speedy Trial Act, 18
      U.S.C. § 3161, et seq. (Claim 5);

  •   ineffective assistance of counsel based on his attorneys’
      failure to advise him that the FDA could not investigate
      false advertising of non-prescription drugs and that the
      FDA’s presence at grand jury proceedings violated his due
      process rights (Claim 6); and

  •   ineffective assistance of counsel based on his appellate
      counsel’s failure to pursue the argument that the fact that
      Arif informed his customers that his products were not FDA-
      approved negated any intent to defraud, and that the
      government could not approve a charge of wire fraud without
      FTC certification (Claim 7).

The court first addresses Arif’s ineffective assistance of

counsel arguments in Claims 3-7.



I. Claims 3-7

      Claims 3-7 are based on the alleged ineffectiveness of

Arif’s trial and/or appellate counsel.   When a § 2255 petition

is based on ineffective assistance of counsel, the petitioner

“must demonstrate both: (1) that ‘counsel’s performance was

deficient,’ meaning that ‘counsel made errors so serious that

                                 5
counsel was not functioning as the “counsel” guaranteed the

defendant by the Sixth Amendment’; and (2) ‘that the deficient

performance prejudiced the defense.’”    United States v. Valerio,

676 F.3d 237, 246 (1st Cir. 2012) (quoting Strickland v.

Washington, 466 U.S. 668, 687 (1984)).

    Under the deficiency prong, the petitioner “must show that

counsel’s representation fell below an objective standard of

reasonableness.”   Strickland, 466 U.S. at 688.   There is a

“strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance,” and the petitioner

“must overcome the presumption that, under the circumstances,

the challenged action might be considered sound trial strategy.”

Id. at 689 (internal quotation marks and citation omitted).

Under the prejudice prong, the petitioner “must show that there

is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”   Id. at 694.

    In the context of a guilty plea, “in order to satisfy the

‘prejudice’ requirement, the defendant must show that there is a

reasonable probability that, but for counsel's errors, he would

not have pleaded guilty and would have insisted on going to

trial.”   Hill v. Lockhart, 474 U.S. 52, 59 (1985).   The question

does not focus on the whims of the defendant, but instead

depends on whether “a reasonable defendant standing in the

                                 6
petitioner's shoes would likely have altered his decision to

plead guilty” in these circumstances.    Ferrara v. United States,

456 F.3d 278, 294 (1st Cir. 2006).    Failure to satisfy either

the deficiency or prejudice prong defeats an ineffective-

assistance-of-counsel claim.    Strickland, 466 U.S. at 700.



    A.     Claim 3

    Arif asserts in Claim 3 that his trial counsel were

ineffective for failing to seek to dismiss the indictment on the

basis of improper venue.    According to Arif, this defense would

have been successful because CCNow is based in Minnesota, not

New Hampshire, and none of the website’s servers was in New

Hampshire.    Arif asserts that had his trial counsel properly put

forth this defense, he would not have pleaded guilty.

    Even assuming that Arif’s trial counsel should have raised

that defense, Arif has suffered no prejudice because that

defense has no merit.    In deciding where a crime has been

committed for venue purposes, courts look to the “nature of the

crime,” as determined by the “essential conduct elements” of the

offense.   United States v. Rodriguez–Moreno, 526 U.S. 275, 279–

280 (1999).

    The “essential conduct” prohibited by the federal wire
    fraud statute is ‘the misuse of wires as well as any
    acts that cause such misuse.’ Thus, in a wire fraud
    case, venue is established “where the wire
    transmission at issue originated, passed through, or

                                  7
      was received, or from which it was orchestrated
      . . . . In other words, venue may lie only where
      there is a direct or causal connection to the misuse
      of wires.”

United States v. Foley, No. CRIM.A. 11-10406-RGS, 2013 WL

210187, at *1 (D. Mass. Jan. 18, 2013) (quoting United States v.

Pace, 314 F.3d 344, 349 (9th Cir. 2002)), aff'd, 783 F.3d 7 (1st

Cir. 2015).   Thus, where a defendant’s acts in a state “caused

the wires foreseeably to be used in furtherance of the

fraudulent scheme,” venue properly lies in that state.     Id. at

*2.

      The indictment (doc. no. 32) and the superseding indictment

(doc. no. 43) both allege that Arif sent his products to

residents of New Hampshire.   In addition, they allege that such

purchases were made by customers located in New Hampshire

through their computers, and that customers were redirected to

CCNow’s website to make payments.    Therefore, venue properly

lies in New Hampshire.   For this reason, even if trial counsel

were ineffective, Arif suffered no prejudice because no

reasonable defendant in his circumstances would have altered his

plea of guilty.



      B.   Claim 4

      Arif asserts in Claim 4 that his appellate and/or trial

counsel were ineffective for failing to raise the defense that


                                 8
the wire fraud statute did not apply to the allegations of false

advertising of non-prescription drugs.        As Arif notes, however,

his appellate counsel did raise the defense in his brief on

appeal and cited the very case on which Arif relies in his

petition.   See doc. no. 1 at 8.       Although Arif asserts that

“[h]ad his appellate counsel been effective then [the] outcome

of appeal would also be different,” id., he offers no support

for that assertion.   Thus, Arif’s fourth claim fails on both

prongs of the Strickland analysis.1



     C.     Claim 5

     Arif next argues that his trial counsel were ineffective

for failing to advise him that he could have sought dismissal of

the indictment under the Speedy Trial Act.       He states that had

his attorneys advised him of the availability of this defense,

he would not have pleaded guilty.

     Even if Arif’s counsel had failed to advise him of the

possibility of asserting a defense under the Speedy Trial Act,

Arif suffered no prejudice because that defense is meritless.

Although Arif points to certain delays in the district court



     1 Moreover, the court notes that Arif repeatedly raised the
argument that the wire fraud statute did not apply to the
conduct in this case at the district court level. See, e.g.,
doc. no. 87 at 15-16. Both this court and the First Circuit
have rejected the argument.

                                   9
proceedings (nearly all of which were based on his various

counsels’ reluctance to pursue meritless defenses Arif urged),

Arif neglects to mention that he repeatedly waived his right to

a speedy indictment and trial.   See Arif I, doc. nos. 11, 14,

16, 18, 26, 30, 41, 48, 62, 69, 79, and 109.    He not only waived

these rights, but explicitly acknowledged that he had been

advised of them.   See id.   Any defense based on the Speedy Trial

Act is not viable and, therefore, even if his counsel were

ineffective, no reasonable defendant in Arif’s circumstances

would have altered his plea of guilty.



    D.   Claim 6

    Arif’s sixth claim of ineffective assistance of counsel is

based on the theory that the FDA is unauthorized to investigate

the area of false advertising and non-prescription drugs, but

that his trial counsel failed to assert that defense.   He also

states that his trial counsel were ineffective for failing to

advise him that the wire fraud charge could have been dismissed

based on the FDA’s presence during his grand jury proceedings.

    As with Arif’s other claims of ineffective assistance of

counsel, he fails to demonstrate any prejudice.    He also offers

no support for his theory that the FDA’s supposed involvement in

the case renders the wire fraud charge subject to dismissal.



                                 10
Arif’s ineffective assistance of counsel claim in Claim 6 fails

on both Strickland prongs.



     E.   Claim 7

     Arif argues that his appellate counsel was ineffective for

failing to argue on appeal that the fact that Arif informed his

customers that his products were not approved by the FDA negated

any intent to defraud.    He also argues that his appellate

counsel was ineffective for failing to argue on appeal that the

Department of Justice may only initiate prosecutions such as his

upon certification by the FTC under 15 U.S.C. § 56(b).      Arif

contends that had his appellate counsel pursued these avenues on

appeal, the result would have been different.

     This court considered both of Arif’s arguments and rejected

them.   See doc. no. 117.   For the reasons stated, those

arguments are without merit.   Therefore, Arif suffered no

prejudice from his counsel’s failure to pursue them on appeal.



     F.   Summary

     Claims 3-7 do not require further factual development.

Arif’s motion conclusively shows that he is not entitled to

relief on those claims.




                                 11
II.   Claims 1 and 2

      Arif states in his petition that, at some point, the

government verbally promised him that in exchange for proffering

all information about CCNow’s role in his business, it would

charge him with no more than two misbranding of drug charges and

would not prosecute him for wire fraud.     Arif states that the

government eventually broke that promise.

      Based on those actions, Arif asserts a claim for

prosecutorial misconduct (Claim 1) and ineffective assistance of

counsel for failing to investigate the promise or raise it with

the court (Claim 2).2

      Claims 1 and 2 cannot be resolved without further factual

development.   Therefore, an evidentiary hearing is necessary.

      In Arif’s filings in this proceeding, he contends that all

of his claims can be resolved without an evidentiary hearing

based on his affidavit.   He asserts that if the court determines

that factual disputes exist, that it should “compel counter-

affidavits” from his attorneys and/or the prosecutor involved in

the case before scheduling an evidentiary hearing.     In addition,

he requests that if the court deems an evidentiary hearing

necessary, that his personal presence be waived, and that




      2This claim appears to be asserted against one of Arif’s
attorneys, Michael J. Connolly.

                                12
counsel be appointed for him because of his strained financial

condition.



     A.    Necessity of Evidentiary Hearing

     Before addressing Arif’s request to have the government

produce “counter-affidavits,” the court notes that Arif

currently has submitted no competent evidence in support of his

claim.    Although he filed an “affidavit,” the affidavit is not

sworn and does not comply with 28 U.S.C. § 1746.3

     In light of Arif’s pro se status, the court will allow Arif

to submit either a sworn statement or an unsworn declaration

under penalty of perjury in compliance with 28 U.S.C. § 1746 to

support Claims 1 and 2.    Arif shall submit such a filing within

45 days of this order, on or before April 3, 2020.      If Arif does

not comply with that deadline, the court will rule on Claims 1

and 2 based on the current record.

     In addition, on or before April 3, 2020, Arif shall notify

the court whether he (1) would like the court to resolve his

claims based on the parties’ filings and supporting evidence or

(2) hold an evidentiary hearing.      If Arif prefers to waive an

evidentiary hearing, then the government shall have three weeks

from the date of Arif’s filing to offer any evidence, which may


     3 For example, Arif’s affidavit is not signed under penalty
of perjury.

                                 13
include but is not limited to affidavits from Arif’s former

counsel and the prosecutor on his case, regarding Claims 1 and

2.   If Arif requests an evidentiary hearing, the government may

instead proffer any supporting evidence at that hearing.



     B.   Arif’s Status

     Arif requests that, in the event of an evidentiary hearing,

the court appoint him counsel and waive his personal appearance.

     For any person seeking relief under 28 U.S.C. § 2255,

“representation may be provided for any financially eligible

person” if “the court determines that the interests of justice

so require.”   18 U.S.C. § 3006A(a)(2).   Although Arif references

his “strained financial condition,” doc. no. 7 at 3, that

statement does not show that he is financially eligible.    The

evidence in Arif’s criminal case showed that he generated

approximately $12 million through his scheme, he had the money

sent to England and Pakistan, and the United States did not

recover any of the proceeds.   Thus, it strains credulity to

believe that Arif is presently indigent as he claims.

     To the extent Arif requests an evidentiary hearing and

seeks counsel, he must provide competent evidence that he is

financially eligible by filing a financial affidavit.   If he

does, the court will determine whether the interests of justice

require the appointment of counsel.   The court further notes

                                14
that although it sees no reason to waive Arif’s appearance at an

evidentiary hearing, it will address Arif’s request after his

April 3, 2020 filing.



                             CONCLUSION

      Arif is not entitled to habeas relief for Claims 3-7.   In

light of the factual dispute concerning Claims 1 and 2, the

court holds its ruling as to Arif’s petition in abeyance as

provided in this order.    If Arif chooses to submit a filing in

support of Claims 1 and 2, he must do so within 45 days of this

order, on or before April 3, 2020.    Arif shall also notify the

court about his preference regarding an evidentiary hearing on

or before April 3, 2020.   The Clerk’s Office shall send a

financial affidavit to Arif at his address on file.

      SO ORDERED.




                               __________________________
                               Landya McCafferty
                               United States District Judge



February 18, 2020

cc:   Mustafa Hassan Arif, pro se
      Seth R. Aframe, Esq.




                                 15
